Name: Commission Regulation (EEC) No 2923/87 of 30 September 1987 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 278/30 Official Journal of - the European Communities 1 . 10 . 87 COMMISSION REGULATION (EEC) No 2923/87 of 30 September 1987 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries certain quantities of raw ^sugar intended for Portuguese refineries ; Whereas the levy should, in the light of the application of the detailed rules and arrangements specified in Regula ­ tion (EEC) No 599/86 to the data available to the Commission , be fixed as shown in Article 1 of this Regu ­ lation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of ^ Spain and Portugal , Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization =of the markets in the sugar sector .('), as last amended by Regula ­ tion (EEC) No 229/87 (2) and in particular Article 16 (8) thereof, Whereas, in accordance with Article 303 of the Act of Accession of Spain and Portugal , a reduced levy is applied during the period of seven years following accession on imports into Portugal of certain quantities of . raw sugar originating in certain third countries ; Whereas Commission Regulation (EEC) No - 599/8 6 (3), as last amended by Regulation (EEC) No 2614/87 (4), fixes the reduced levy applicable on imports into Portugal of HAS ADOPTED THIS REGULATION : Article 1 The reduced levy on imports into Portugal of raw sugar intended for refining (CCT subheading 17.01 B I) is fixed for this quality type at 33,01 ECU/100 kg. Article 2 This Regulation shall enter into force on 1 October 1987. - This Regulation shall be binding in its entirety and directly . applicable in all Member States . Done at Brussels, 30 September 1987 . , For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 25, 28 . 1 . 1987, p. 1 . (3) OJ No L 58 , 1 . 3 . 1986, p. 18 . (4) OJ No L 248 , 1 . 9 . 1987, p. 9 .